 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit embracing all those plants of the Employer in which the Inter-venor has in the past been recognized as the exclusive bargainingagent and which are covered by the national agreement.?Weshall therefore grant the motion to dismiss the instant petition,which requests an election in a single plant unit.[The Board dismissed the petition.]'We distinguish our holding here fromSwift R Company,124 NLRB 50. In that casethe Board found that the national negotiations were merely for convenience in bargainingHere, it is clear the parties intended to effect a consolidation of the separately certifiedlocal plantunits into one multiplant unit.Bricklayers,Masons, and Plasterers'International Local UnionNo. 18 ofMissouri [Ferguson Tile and Marble Co.]andGeorge Harry Hinnah.Case No. 14-CB-1199.February 18,1965DECISION AND ORDEROn November 30, 1964, Trial Examiner William J. Brownissued his Decision in the above-entitled proceeding, finding thattheRespondent had not engaged in the unfair labor practicesalleged in the complaint and recommending that the complaint bedismissed in its entirety, as set forth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearings and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations only to the extent consistent withthis Decision and Order.As noted by the Trial Examiner, the essential facts are not indispute.The record reveals that Hinnah, the Charging Party, wasat all materialtimes amember of Tile Setters Helpers Local UnionNo. 41, and had worked as a tilesetter's helper prior to June 1963.At that time, Vice President Glen Lowery of Ferguson Tile andMarble Co. told Hinnah that he would use him as a tilesetter ifHinnah could get a work permit from Respondent's business agent,151 NLRB No. 19. BRICKLAYERS, MASONS, & PLASTERERS' INT'L LOCAL 18161Nally.'Nally gave Hinnah a permit for 30 days, and later issueda second permit which was valid until August 23, 1963. In Septem-ber 1963, however, Nally refused Hinnah's request for an additionalpermit, and told Hinnah that he had worked long enough andthat two men were out of work at that time. Thereafter, Lowerycontinued to work Hinnah as a tilesetter, but in a project somedistance from downtown St. Louis.Also in September, NallyobservedHinnah working as a tilesetter and refused Hinnah'srenewed request for a permit.Later that same month, at a negoti-ating session between Respondent and the Association, Nally askedLowery what he was going to do about Hinnah, and Lowery repliedthat he did not intend to do anything.On October 12, 1963, Nally wrote to Ferguson advising theCompany that, pursuant to the collective-bargaining agreementbetween the Association and Respondent, Ferguson had been iln-properly forwarding dues for Hinnah, "who is not a member ofLocal Union #18, nor is he working under our jurisdiction."Thedues submitted for Hinnah for the months of June, July, andAugust were returned to Ferguson with instructions not to includeHinnah's name in future withholding reports.Hinnah continued to work for Ferguson without incident untilMay 20, 1964, when Nally again encountered Hinnah setting tile.The following day, Nally wrote a letter to the Joint ArbitrationBoard (hereinafter called the JAB), whose duties under the agree-ment included the settlement of all questions or differences arisingbetween the parties with respect to the interpretation or enforcementof the agreement.The letter stated :Tile Layers Local No. 18 wishes to file charges against theFerguson Tile Company for having in it's [sic] employ oneGeorge Hannah [sic] who was not a member of Local #18 norisworking under the jurisdiction of Local #18 of Missouri.George Hinnah was observed working in Bellerive Estates,at Lot 770 on May 20th, and admitted to the undersigned thathe installed the tile in this house.The letter was handed by Nally to Thomas Dolan, president ofthe Association, who read its contents over the telephone to DonaldLowery, Ferguson's president, and subsequently sent a copy of theletter to Lowery.Upon receipt of the letter, Lowery consulted withhis brother, and they decided to discharge Hinnah. Donald Lowery1The collective-bargaining agreement between Respondent and Tile Contractors ofStLouis and vicinity (hereinafter called the Association), of which Ferguson is amember, contains no union-security or referral provisions.The agreement does, how-ever, incorporate by reference a "Code of Ethics."This document is not in evidence, andthe record does not otherwise reveal whether or not it encompasses union security orreferral procedures.783-133-66-vol 151-12 162DECISIONSOF NATIONALLABOR RELATIONS BOARDtestified that Hinnah was discharged by Ferguson to "avoid troublewith the Union." Specifically, the Lowerys had in mind a previousincident involving one Gene Bonds. In that instance, as here, theUnion charged Ferguson with a violation of the agreement forworking Bonds without a union card or a permit, and the Companywas found guilty by the JAB and fined $50 for the violation. Inaddition,Donald Lowery testified that a partial workstoppageresulted from the Bonds incident?Both Lowerys testified that Hinnah was dischargedas a directresult of Nally's May 21, 1964, letter to the JAB which evoked fearsof a fine and work stoppage. Before finally discharging Hinnah,however, the Lowerys suggested that he attempt to straighten hisaffairs with the Union so that he could continue to work.Hinnahfilled out a membership application and, upon later inquiring ofNally whether the application was approved, was told thatitwas not.Hinnah asked for what reason the applicationwas denied andNally replied, "No reason."Thereafter, on May 27, 1964, President Lowery handed Hinnaha letter stating that, at Respondent's insistence,Ferguson wasreleasing Hinnah from his employment as a tilesetter.Subsequent to his discharge and the filing of the unfair laborpractice charge in the instantcase,Hinnah again sought a permitfrom Nally.Nally admittedly denied Hinnah the permit untildisposition of the present charges.As stated by the Trial Examiner, the issues involved are whetherthe Union (1) in violation of Section 8(b) (2) and (1) (A), causedor attempted to cause Ferguson to lay off Hinnah because he wasnot a member of Respondent, and (2) denied Hinnah a work permitbecause he had filed. unfair labor practice charges in the instantcase, inviolation of Section 8(b) (1) (A).The Trial Examineranswered both questions in the negative and concluded that theallegationsof the complaint had not been sustained.We do notagree.As to the first issue, the Trial Examiner concluded that there wasno reasonable basis for finding that Respondent, in filing its May 21,1964, charges with the JAB, intended anything other than theprocessing of those charges before the JAB.We cannot acceptthis interpretation of the events.Respondent's letter, on its face,charged Ferguson with employing Hinnah, "who is not a memberof Local #18 of Missouri, nor is working under the jurisdiction ofLocal #18 of Missouri." Upon receipt of this letter, Ferguson, inwhile Lowery was uncertain whether the Bonds incident occurred in 1961 or 1963,it is clear from the whole of his testimony that the incident made a substantial impactupon him and was uppermost in his mind when he receivedNally's letter to the JAB inMay 1964. BRICKLAYERS, MASONS, & PLASTERERS' INT'L LOCAL 18163our opinion, could reasonably assume that Respondent was nowproceeding, as it had in the Bonds incident, to secure the dischargeof Hinnah.Unwilling to face a strike or a fine, or both, Fergusonyielded to the implied threat of Respondent.Nor are we required to reject the reasonable, if not obvious,inference to be drawn from the state of the record before us merelybcause the Union's letter reached Ferguson through the JAB orbecause it did not demand,in haec verba,Hinnah's discharge.Asstated inChief Freight Lines Company,111 NLRB 22, 24:We reject the argument that a finding of "cause or attemptto cause," under Section 8(b) (2) of the Act, may only bepredicated upon direct or expressed threats of retaliation bya union's agents. It is enough that the union's conduct revealsan intent to arouse the employer's fear that the hire or reemploy-ment of an applicant will result in economic pressure againsthim.5This required intent, along with its effectiveness, is amply demon-strated by a preponderance of the evidence herein.Moreover, although the written collective-bargaining agreementbetween Respondent and the Association contains no union-securityclause or referral procedures, the record reveals the existence ofan oral agreement or arrangement which requires membership in,or clearance from, Respondent as a condition of employment.Forexample,Hinnah testified that he was advised by Glen Lowerythat, "If you get the permit from John Nally, I can put you towork."Hinnah then called Nally, and Nally said he could comedown to the Union's office and get a permit. Lowery corroboratedHinnah's testimony and added that, prior to engaging Hinnah asa tilesetter, he had called Nally several times and requested himto send tilesetters to Ferguson.On those occasions, Nally said thathe had no one available.When Lowery later suggested to Nallythat he wanted to use Hinnah as a tilesetter, Nally told him to sendHinnah down to get a permit. Similarly, Donald Lowery statedthat when the Company needs additional employees, "We get themthrough the Union Hall." This testimony and that concerning theBonds incident, coupled with the express language of the Union'sletter of May 21, 1964, establish the existence of a requirement ofunion membership or clearance; a requirement recognized by allparties in the proceeding despite the occurrence of occasional ex-ceptions thereto.In the light of this arrangement, Ferguson couldreasonably infer that Respondent's letter of May 21, 1964, to theJAB was a demand for the discharge of Hinnah.3See alsoSt.Joe Paper Company,135 NLRB 1340. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor the foregoing reasons, we hold that Respondent, by attemptingto cause and by causing Ferguson to discharge Hinnah, violatedSection 8(b) (2) and (1) (A) of the Act .4With respect to the second issue, the Trial Examiner concludedthat he had no doubt but that Hinnah was denied a work permitby Nally because he had filed the unfair labor practice charges inthe instantcase.He refused to find a violation of Section 8(b) (1)(A) based upon this conduct, however, because of his conclusionsthat the evidence "abundantly" indicated that neither union mem-bership nor possession of a work permit was a condition of employ-ment, and that Section 8(b) (1) (A) cannot be regarded as ananalogue of Section 8(a) (4).We must reject both of these con-clusions, the first for the reasons stated immediately above. Inany event, the relationship of Section 8(b) (1) (A), on the one hand,and Section 8(a) (4)and (1), on the other, was recently resolvedand is dispositive of that aspect of this case.Local 138, InternationalUnion of Operating Engineers, AFL-CIO (Charles S. Skwra),148 NLRB 679. It was there held that a fine imposed by a unionfor the filing of an unfair labor practice charge constitutes unlawfulcoercion under Section 8(b) (1) (A) and is not immunized by theproviso thereto.Where, as here, a union attempts to limit accessto the Board'sprocessesbymeans of job discrimination, theviolation is even more clearly established.We hold, therefore, thatNally's refusal to issue Hinnah a work permit because Hinnah hadfiled unfair labor practice charges violated Section 8('b) (1) (A)of the Act.THE REMEDYIn order to remedy the unfair labor practices found, we shallorder the Respondent to cease and desist therefrom, and to takecertain affirmative action designed to effectuate the purposes ofthe Act.Having found that Respondent unlawfully attempted to causeFerguson Tile and Marble Co. to discharge George Harry Hinnah,and unlawfully caused Ferguson Tile and Marble Co. to dischargeHinnah, we shall order Respondent to notify Ferguson and Hinnahthat it has no objection to the employment of Hinnah. In addition,we shall order Respondent to make Hinnah whole for any loss ofpay he may have suffered as a result of Respondent having causedFerguson to discharge him on May 27, 1964, from that date untilhis reemployment by Ferguson or or about June 10, 1964. Shoulditappear that Ferguson discriminated against Hinnah after that4Local Union No. 592, United Brotherhood of Carpenters and Joiners of America,AFL-CIO (Brunswick Corporation),135 NLRB 999. BRICKLAYERS, MASONS, & PLASTERERS' INT'L LOCAL 18165date, the Board will entertain a motion to modify this part ofits order.The loss of backpay shall be computed on a quarterly basis inthe manner established by the Board in F.W. Woolworth Company,90 NLRB 289, and shall include the payment of interest at therate of 6 percent per annum, to be computed in the manner setforth inIsisPlumbing and Heating Company,138 NLRB 716.CONCLUSIONS OF LAW1.Ferguson Tile and Marble Co. is an Employer engaged incommerce within the meaning of Section 2(6) and (7) of the Act.2.Respondent, Bricklayers, Masons, and Plasterers' InternationalLocal Union No. 18 of Missouri, is a labor organization within themeaning of Section 2(5) of the Act.3.By attempting to cause, and by causing, Ferguson Tile andMarble Co. to discharge George Harry Hinnah because Hinnahwas not a member of, or had not received clearance for work from,Respondent, Respondent violated Section 8(b) (2) and (1) (A) ofthe Act.4.By denying George Harry Hinnah a work permit becauseHinnah had filed unfair labor practice charges with the Board,Respondent violated Section 8(b) (1) (A) of the Act.5.The aforesaid unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby orders thatRespondent, Bricklayers, Masons, and Plasterers' International LocalUnion No. 18 of Missouri, its officers, agents, and representatives,shall :1.Cease and desist from :(a)Causing or attempting to cause Ferguson Tile and MarbleCo. to discharge, or in any other manner to discriminate against,GeorgeHarry Hinnah, or any other employee or applicant foremployment, in violation of Section 8(a) (3) of the Act.(b)Denying clearance to, or in any other way discriminatingagainst,GeorgeHarry Hinnah, for filing unfair labor practicecharges with the Board, or otherwise participating or cooperatingin Board proceedings.(c) In any like or related manner, restraining or coercingemployees in the exercise of rights guaranteed in Section 7 of theAct. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board findsnecessary to effectuate the policies of the Act :(a)Reimburse and make George Harry Hinnah whole for anyloss of pay suffered because of the discrimination against him, asset forth in the section of this Decision entitled "The Remedy."(b)Notify Ferguson Tile and Marble Co. and George HarryHinnah, in writing, that it has no objection to the continued employ-ment of Hinnah.(c)Post at its offices and meeting halls copies of the attachednotice marked "Appendix." 5 Copies of said notice, to be furnishedby the Regional Director for Region 14, shall, after being dulysigned by a representative of Respondent, be posted immediatelyupon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered, defaced, orcovered by any othermaterial.(d) Sign and mail sufficient copies of said notice to the RegionalDirector for Region 14 for posting by Ferguson Tile and MarbleCo., at all locations where notices to its employees are customarilyposted, if the Company is willing to do so.(e)Notify the Regional Director for Region 14, in writing,within 10 days from the date of this Order, what steps have beentaken to comply therewith.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order,"the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL OUR MEMBERS, OFFICERS, REPRESENTATIVES, AND AGENTSAND TO ALL EMPLOYEES OF FERGUSON TILE AND MARBLE CO.Pursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, you are hereby notified that :WE WILL NOT cause, or attempt to cause, Ferguson Tile andMarble Co. to discharge, or in any other manner discriminateagainst, George Harry Hinnah, or any other employee or appli-cant for employment, in violation of Section 8(a) (3) of the Act.WE WILL NOT deny clearance to, or in any other way discrim-inate against, George Harry Hinnah for filing unfair laborpractices with the Board, or otherwise participating or cooper-ating in Board proceedings.WE WILL NOT in any other like or related manner restrain orcoerce employees in the exercise of rights guaranteed in Section7 of the Act. BRICKLAYERS, MASONS, & PLASTERERS' INT'L LOCAL 18167WE WILL reimburse and make George Harry Hinnah wholefor any loss of pay suffered by him because of our having causedFerguson Tile and Marble Co. to discharge him.WE WILL notify, in writing, Ferguson Tile and Marble Co.and George Harry Hinnah that we have no objection to thecontinued employment of Hinnah.BRICKLAYERS, MASONS, AND PLASTERERS' INTERNA-TIONAL LOCAL No. 18 OF MISSOURI,Union.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting,and must notbe altered,defaced, orcovered by anyother material.Employees may communicatedirectly withthe Board'sRegionalOffice, 4459 Federal Building,1520 Market Street,Missouri,Tele-phone No. MAin 2-4142,if they have any question concerning thisnotice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act, asamended,hereinafter called the Act, arose upon a charge filed on June 1, 1964, byGeorge Harry Hinnah,an individual,the above-indicated Charging Party.The com-plaint was issued July 17, 1964, by the General Counsel of the National Labor Rela-tions Board, acting through the Board'sRegional Director for Region 14. It allegedand the answer of the above-indicated Respondent,hereinafter called the Union,denied the commission of unfair labor practices defined in Section 8(b)(2) and8 (b) (1) (A)of the Act by causing Ferguson Tile and Marble Co., of St. Louis, here-inafter sometimes called Ferguson to lay off Hinnah because he was not a member ofRespondent.The complaint alleged an additional unfair labor practice on the part ofthe Union by refusing to give Hinnah a work permit because he had filed unfair laborpractice charges, this refusal being alleged as an act of restraint and coercion withinthe purview of Section 8 (b) (1) (A)of the Act.Hearing on the issues raised by the complaint and answer was held at St. Louis,Missouri,on September 28, 1964, before Trial Examiner William J. Brown.At thehearing the parties appeared as noted above and were accorded full opportunity topresent evidence and argument on the issues.At the conclusion of the taking oftestimony, the General Counsel argued orally on the record in support of his positionon the issues.On October 28, 1964, the Respondent filed a written brief.On theentire record herein and the basis of my observation of the witnesses,and upon con-sideration of the oral and written arguments of the parties,I make the following -FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERI find, in accordance with the pleadings and evidence herein, that Ferguson has aprincipal office and place of business in St. Louis, Missouri,where it is engaged in thesetting of ceramic tile and marble in the construction and remodeling of industrial,commercial,and residential buildings. In the course of its business during the calen-dar year preceding issuance of the complaint,Ferguson purchased goods and materialsvalued in excess of$50,000 directly from points outside the State of Missouri, and isnow, and has been at all material times, an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act. 168DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE RESPONDENT AS A LABOR ORGANIZATIONThe pleadings and evidence established,and I find, that Respondent is a labor organ-ization having its principal office in St. Louis, Missouri,and that it is party to a col-lective-bargaining agreement with Tile Contractors of St.Louis,Missouri,and Vicin-ity, an association which represents employers, including Ferguson,for purposes ofcollective bargaining with Respondent.III.THE UNFAIR LABOR PRACTICESThe findings of fact herein are based virtually in their entirety upon uncontravertedtestimony and indisputable evidence.The inference to be drawn from the establishedfactual pattern presents the principal analytical problem in this case.The GeneralCounsel'sposition essentially is that a union communication which,as hereinaftermore fully explained,came indirectly to the attention of Ferguson caused the layoffof Hinnah referred to in the complaint.General Counsel asserts that were it not forthe letter,Ferguson would not have laid off Hinnah.The Respondent asserts on theother hand that the Union's action could not be said, in the legal sense, to have causedFerguson to lay off Hinnah.The evidence indicates that there has been in effect at all material times a collective-bargaining agreement between the Tile Contractors of St. Louis and Vicinity and theUnion.The agreement,in evidence as General Counsel'sExhibit No. 4, covers thesetting of tile, defined in the agreement as burned clay products and substitutes there-fore intended for use as floor or wall surface.Among other things the agreement pro-vides for the checkoff of monthly dues in the amount of 5 cents per hour workedfor union members who furnish voluntary checkoff authorizations.Provision is alsomade for the payment by employers of the annual sum of $20 toward the supportof an apprenticeship training program with a provision that the Joint ArbitrationBoard,a bilateral tribunal established under the agreement,may decrease or increasethe assessment by majority vote in accordance with the needs of the apprenticeshipprogram.The agreement provides that a joint apprenticeship board, apparentlysuperseded by the Joint Arbitration Board,should have complete jurisdiction overapprentices with authority to establish rules and regulations governing their work.The agreement contains no union-security nor exclusive or nonexclusive referralprovisions.Hinnah,who appears to have been at all material times a member of Tile SettersHelpers Local Union No. 41,presumably affiliated with the Bricklayers,Masons, andPlasterers'International,commenced work at the trade as a helper sometime about1950. In 1962 he was working for a tile contractor known as James Shaw and Sonwhen he registered under the apprenticeship program.This program was establishedunder the United States Department of Labor Apprenticeship Bureau in cooperationwith the contractors and the Bricklayers Union.Following an examination given attheMissouri State Employment Office as part of the apprenticeship program, Hinnahwas notified that he was in a relatively high standing in the program.In June 1963 Ferguson was in need of setters and called John Nally, businessrepresentative of the Union,who replied that he was unable to refer any.At thattimeGlen Lowery,vice president of Ferguson,was somehow aware of Hinnah andhis qualifications.He informed Hinnah that if Hinnah could get a permit from Nallyto work as a setter, the Ferguson firm would have employment for him in that classifi-cation.Nally issued Hinnah a work permit sometime in June 1963 and Hinnahcommenced work at the tilesetter classification for Ferguson.He was subsequentlyissued a second permit but sometime,apparently in early September 1963, NallyrefusedHinnah's request for any additional work permits.When this was com-municated to Glen Lowery,Lowery instructed-Hinnah to keep on working at thetilesetter classification in the Bellerive work project in St. Louis County,apparentlya considerable distance removed from the downtown St. Louis area.Late in September 1963, while he was employed at the Bellerive project, Hinnahencountered Nally and asked him again for a permit which Nally refusedAt thattime Hinnah asked if he could file application for membership in the tilesetters localand Nally said he could file.It does not appear from the evidence that Hinnah didfile an application at that time.In any event he continued to work uninterruptedlyuntil the late spring of 1964.Sometime in the fall of 1963, Nally and Glen Lowery were engaged in contractnegotiations,conceivably in connection with the negotiation of the agreement inevidence in this proceeding,and at that time Nally askedGlen Lowerywhat he wasgoing to do about Hinnah to which Lowery replied that he was not going to do any-thing.Soon after this exchange between Nally and Lowery,Nally wrote,under the BRICKLAYERS, MASONS, & PLASTERERS' INT'L LOCAL 18169date of October 12, 1963, a letter addressed to the Ferguson Company and in evi-dence as General Counsel's Exhibit No. 5, informing Ferguson that the Union's audi-tor advised that Ferguson had been sending in 5-cent monthly dues on Hinnah whowas not a member of Local Union 18 nor working under the Union's jurisdiction,and requesting that the checkoff be discontinued.This action was presumably takenin accordance with the provisions of Section 302 of the Labor Management RelationsAct.It is noteworthy that this communication advised the Ferguson firm of theUnion's position that Hinnah was not a member of the Union nor was he workingunder its jurisdiction.Hinnah continued working uninterruptedly on the Belleriveproject for Ferguson until the spring of 1964 when he was laid off for about a weekunder circumstances which form the issues in the present proceeding.Reference has been made above to the apprenticeship program.While the testi-mony would suggest that the program,as it operates among the tilesetters in the St.Louis area,is not fully understood by any party to the proceeding,there does appearto be an established program and, at the time of the hearing in the instant case, theFerguson Company had in its employ several apprentice tilesetters.There does notappear to have been any formal textbook learning in an established school for a periodof some years,and the separate apprentice board of former years has been disbandedand its function taken over by the Joint Arbitration Board.The undisputed testimonyof Nally reveals however that there is a United States Department of Labor Bureau ofApprentices representative in the area in charge of the program for the Department,and that apprentices are required to make monthly reports of their progress to theJoint Arbitration Board.Nally's undisputed testimony also indicates that tilesetterapprentices come from the ranks of the helpers.On Saturday,May 18,1964, the Helpers Union Local No. 41 held its annualparty at which Nally was a guest.Apparently introduced as a guest of honor, Nallywas accorded a somewhat derisive greeting.The following week while at work onthe Bellerive project Hinnah met Nally, and asked him if he had a good time at theparty; when Nally said that he had not, Hinnah apparently twitted Nally about thelongstanding practice of the Helpers, in booing Nally at the annual dinnerAt thesame time Nally inspected the work being done by Hinnah and stated to Hinnah thatsome of the work that he was performing was work for marblesetters.Itwas afterthis inspection and the reference to marble work that the conversation concerningthe Helpers'party occurred,and at the conclusion of the latter conversation Nallyleft the project.On May 21 Nally wrote a letter to the Joint Arbitration Board reading as follows:Tile Layers Local No. 18 wishes to file charges against the Ferguson Tile Com-pany, for having in its employ one George Hinnah who is not a member ofLocal 18 of Missouri nor is working under the jurisdiction of Local 18 ofMissouri.George Hinnah was observed working in Bellerive Estates at Lot 770 onMay 20,and admitted to the undersigned that he installed the tile in this house.This letter was apparently handed by Nally to Dolan, employer representative onthe Joint Arbitration Board,on May 21. On the following day Dolan called DonaldLowery,president of Ferguson,and read the letter to him.At Lowery's requestDolan sent him a copy.According to Donald Lowery, Ferguson decided to release Hinnah about 1 hourafter he received a copy of the Union's letter to the Joint Arbitration Board.Theirdecision, according to his uncontradicted testimony, was that they should dischargeHinnah and let him straighten out his affairs with the Union and then return to work.After reaching this decision they communicated it to Hinnah who went to Nally andfilled out a application.Thereafter he procured the signature of his fellow employeeVetmiglia as a sponsor and asked another fellow worker, one Moody, who was willingto be his second sponsor.For some undisclosed reason his application was notapproved by the Union.On May 27 Hinnah was handed a letter by Donald Lowery,stating that the Union's letter to the Joint Arbitration Board amounted to an insistenceon the part of the Union, that Hinnah be released from his present position setting tilein the jurisdiction of Local 18.The letter does not appear,on its face, to amount to aforthright discharge but apparently amounted to that in the understanding of all theparties.The General Counsel presented evidence of a prior situation involving one EugeneBonds who apparently was employed by Ferguson as a helper, then sent out on apermit basis as a setter.When Bonds continued working as a setter after he wasrefused furtherpermits,the Union filed charges before the Joint Arbitration Boardand Ferguson was fined and apparently paid $50Ferguson's president, DonaldLowery, was uncertain at the hearing as to the nature of the charges on which they 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaid the penalty.He was also uncertain as to whether the Bonds incident occurred in1961 or 1963 which would tend to cast doubt on his assertion that it was a threatnot easily forgotten.Following his lack of success in getting membership in the Union,Hannah filed thecharge in the present case on June 1,1964.On June 8 Nally refused to issue him apermit pending disposition of the unfair labor practice charge.On June 10 Fergusonrehired Hmnah as a setter.Sometime in August Hinnah's request to the Union formembership in the Union or for a permit were refusedby Nally.ConclusionsThe question before me is whether or not the evidence in its entirety preponder-ates in favor of the conclusion that the Union (1) by its May 21 letter to the JointArbitration Board, caused Ferguson to lay off Hinnah because he was not a memberof the Union, and (2) refused him a work permit because ofhis filing the charges inthe instant case, thereby restraining and coercing him within the purview of Section8(a)(1) (A) of the Act. For reasons next hereinafter set forth, I believe that theevidence does not so preponderate.With respect to the Union's activity in the filing of the charges with the JointArbitration Board on May 21, there is no reasonable basis for concluding thatthe Union intended anything other than the processing of those charges before theJoint Arbitration Board.The Union does not appear to have been a party to orreasonably to have anticipated that the filing with Dolan would result in anythingother than the consideration of the charges among the employer-members withoutthe Union's participation in the making of the decision thereon.While the evidenceindicates that there was an earlier case, referred to above, involving one EugeneBonds there is no indication that the Union had knowledge of the action of theJoint Board in assessing the $50 fine against Ferguson, and the evidence plainly indi-cates that the Union does not participate in cases involving employer-membersFurthermore, while it is true that the charge in the Bonds case was apparentlybased upon Ferguson's actions in permitting Bonds to work without a working per-mit or a union card, the Ferguson officials were not clear as to what they were foundguilty of.Also, as pointed out above, the Union had previously pointed out toFerguson that it regarded Hinnah as a Ferguson employee who was neither a mem-ber of the Union nor working under their jurisdiction.This must strongly suggestthe conclusion that the Union had no reasonable expectation that its use of the words"not a member or working under our jurisdiction" would have any different signifi-cance in the May 21, 1964, communication than they had in the October 12, 1963,communication.There is also the necessity of taking into account the apprenticeship programwhich appears to have been conducted as a joint arrangement of the contractors andthe Union for a number of years with apparently some lessening of the schoolroominstruction in later years.The communication of the Union to the Joint Arbitra-tion Board was at least as referable to Hinnah's apparently disrupting the regularapprenticeship arrangement as it was to his lack of membership in the Union. Thereis no union-security arrangement here and the evidence does not indicate that therewere any exclusive union referral arrangements.Itmay be that Ferguson discharged Hinnah out of some vague trepidations that"union trouble" might follow, but the Union cannot be held responsible for suchconsequences of its letter when the evidence does not preponderate in favor of theconclusion that the Union even knew that that result would follow or reasonablyexpected and intended that it would follow.The General Counsel calls upon the Examiner to make a sophisticated appraisalof the factual pattern.But sophistication is no substitute for evidence and unfairlabor practices must be found upon basis of the preponderance of the evidence inthe record considered as a whole. In the instant case there are too many gaps, toomany possible alternate inferences equally reasonably to be made to say that theevidence preponderates in favor of the conclusion that the unfair labor practicealleged in the complaint has been committed.As noted above Nally's complaint voiced to Hmnah on the occasion of Nally'sMay 20 visit to the Bellerive project was not based on Hinnah's working without apermit, but on his performing marble, apparently as distinguished from tile, setterswork. In this connection it is significant that the collective bargaining introduced inevidence is quite careful in its definition of "tile," apparently for the purpose ofexcluding marble.Furthermore, the communication handed to the Joint Board onMay 21 appears to have been coincident in time with the airing of a dispute oversharing of the work not shown to be related to union membership or possession of a BRICKLAYERS, MASONS, & PLASTERERS'INT'L LOCAL 18171union work permit. Finally it is of considerable significance that at all times Hinnahwas at work there were also employed a large number of tilesetters who were mem-bers of the Union and who worked alongside Hinnah without contention.InSoutheastein Plate Glass Company, A Division of Automobile Glass Company,Inc., 129 NLRB 412, the shop steward of the respondent labor organization warnedthe employer that it would not be safe for members of the Union to work with thecharging party on union jobs inasmuch as they would be subject to fine.When thecharging party was subsequently discharged after reporting for work on a union jobfor the asserted reason that the union was after the employer,the Board inferredthat there had been a constructive request madeSoutheastern Plate Glassisunlikethe case at bar since it involved a direct threat to the employer of economic lossunless the charging party's employment was terminated.Furthermore,it appeared intheSoutheastern PlateGlass case that the charging party had fallen out of goodstanding with the union and that the union and the employer operated under virtualclosed-shop provisions with a working permit system.In the instant case it quiteplainly appears that employment is not dependent on membership in the Union oron the possession of a work permit.Westwood Plumbers,122 NLRB 726, is also clearly distinguishable from the caseat bar,inasmuch as the finding of the union's unfair labor practice there was clearlybased upon official union notification to the employer that union men would notwork with Deem,the discriminatee.By contrast in the case here, evidence is unmis-takable that not only was there a complete absence of threats to withdraw unionmen from Ferguson,but Ferguson at all times maintained a full complement of unionsetters and apprentices.TheBooth and Flinn Companycase, 129 NLRB 867, is also clearly distinguishablefrom our present case inasmuch as it involved the situation in which the employerhad delegated to the area local union hiring authority for cement masons, and therecould be no doubt but that the outside local caused directly and immediately theloss of employment of the individual involved by forwarding a bill of particularsagainst the individual to the area local.InAnimated Displays Company,137 NLRB 999, the Board's finding that theunion caused the discharge in question was bottomed specifically upon a findingthat the union's discharge request was backed by a threat to pull the employee'scard and that this occurred in the context in which the union members were "millingaround the shop in protest against the situation."Animated Displaysalso empha-sizes that the reason for the union's action was the membership of the employee inquestion in one particular labor organization rather than another with the resultinevitable that the union's act in causing the discrimination encouraged membershipin the one organization and discouraged that in the other.On the entire record in this case it cannot be concluded either that the Union causedFerguson to discharge Hinnah or that his discharge, or layoff, in any conceivable way,encouraged or discouraged membership in the Union or any other labor organization.SeeLocal 60,International Association of Bridge, Structural and Ornamental IronWorkers, AFL-CIO (Gouverneur Iron Works, Inc.),149 NLRB 316.With respect to the matter of the independent violation of Section 8 (b) (1) (A)in the admitted refusal of Nally to issue a work permit pending disposition of theunfair labor practice charges, the same result must be reachedHinnah had workedfor some 10 months without a work permit.There is nothing in the collective-bargaining agreement requiring a work permit or Union approval.The provisionsof Section 8(b) (1) (A)relate to restraining or coercing employees in the exercise oftheir rights under Section 7 of the Act.These rights include the right to refrainfrom assisting labor organizations,collective bargaining,and concerted activities formutual aid and protection.The evidence here leaves no doubt in the Examiner'smind but that Hinnah was denied a work permit by Nally because he filed charges.As to this aspect of the case, the General Counsel relies onInternational Associa-tion of Bridge,Structural&Ornamental Iron Workers, AFL, Local Union No. 84(Buie Building Materials Company),112 NLRB 1059, andFox Midwest AmusementCorporation,et al.,98 NLRB 699. In theIronWorkerscase, the Board found anunfair labor practice under 8(b) (1) (A) in the union's threat to the charging party ofa loss of good standing in the union if he gave a statement to the Board. It clearlyappears from the Board's opinion that the basis of its finding was the clear connectionon the facts of the case between loss of good standing and future job opportunities.In the present case however, the evidence abundantly indicates that membership inthe Union,or possession of a work permit,is by no means a condition of employment.Fox Midwest Amusement Corporationisnot essentially different in that theBoard's finding of an unfair labor practice under Section 8(b)(1)(A) consisted of 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDa threat to take a member's card away if he furnished a statement to the Boardagent.This the Board found equivalent to a threat with respect to his employmentsecurity.These cases are not persuasive much less controlling here.Section 8(b)(1)(A) cannot be regarded as an analogue of Section 8(a)(4).I conclude that the allegations of the complaint have not been sustained.CONCLUSIONS OF LAW1.Ferguson is an employer engaged in commerce within the meaning of Section2(6) and(7) of the Act.2.Respondent is a labor organization within thepurviewof Section2(5) of theAct.3.Respondent has not engaged in the unfairlaborpractices alleged in thecomplaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusion of law and uponthe entire record in this case,it is recommended that the complaint be dismissed.American Casting Service,Inc.andInternational Molders' andAllied Workers' Union of North America,AFL-CIO,PetitionerAmerican Casting Service,Inc.andInternational Molders' andAlliedWorkers' Union of North America,AFL-CIO.CasesNos. 25-RC-2525, 25-RC-2536, 25-CA-1877, and 95-CA-1878.February 18, 1965DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONSOn November 16, 1964, Trial Examiner Frederick If. Reel issuedhis Decision in the above-entitled proceeding finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the Act, and recommending that it ceaseand desist therefrom and take certain affirmative action, as setforth in the attached Decision.The Trial Examiner also found thatRespondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissal of these allega-tions.He further found that the Union's objections to the electionsin Cases Nos. 25-RC-2525 and 25-RC-2526 should be sustained andrecommended that the elections be set aside.Thereafter, Respond-ent filed exceptions, with a supporting brief,' to the Trial Examiner'sDecision.The General Counsel filed a brief in support of the TrialIn its brief Respondent also filed a motion to dismiss the represention matter asmoot.In support thereof, Respondent alleges that it has entered into an agreementwith another party for the lease of its Princeton,Indiana, facility,with an option topurchase at the end of 3 years;and that under the terms of this agreement the Princetonplant, which is presently closed for retooling and repairs,will reopen under the exclusivemanagement of the lessee and at such time,the Owensboro plant will cease operations asa foundry.Even assuming the truth of these allegations, we perceive no reason fordenying the employees the right to choose a collective-bargaining representative,if theyso desire.Accordingly,the motion is denied.151 NLRB No. 23.